DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 09/03/2020.
Information Disclosure Statement
The information disclosure statement(s) submitted: 09/03/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 09/03/2020 as modified by the amendment filed on xxx.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for input feature significance identification based on batches of prediction.
Claim 1 recites [a] method for identifying input feature significance for a machine learning model, the method comprising: slicing a set of scoring payload data corresponding to a set of input features of the machine learning model into a predefined number of batches to form a sliced set of scoring payload data; generating, using the sliced set of scoring payload data, a correlation coefficient matrix for each respective input feature within the set of input features of the machine learning model for each batch in the predefined number of batches based on input of each particular input feature into the machine learning model and a corresponding output from the machine learning model for each particular input feature indicating all combinations of input features and corresponding machine learning model outputs per batch; extracting a correlation coefficient value from the correlation coefficient matrix for each particular input feature and the corresponding output from the machine learning model per batch; identifying a set of significant input features having a corresponding correlation coefficient value greater than or equal to a predefined correlation coefficient threshold level per batch; and performing a set of action steps automatically regarding the set of significant input features per batch.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-9 recite a method and, therefore, are directed to the statutory class of a process. Claims 10-14 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.


Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for identifying input feature significance for a machine learning model, the method comprising:

No additional elements are positively claimed.
slicing a set of scoring payload data corresponding to a set of input features of the machine learning model into a predefined number of batches to form a sliced set of scoring payload data;
This limitation includes the step(s) of: slicing a set of scoring payload data corresponding to a set of input features of the machine learning model into a predefined number of batches to form a sliced set of scoring payload data. 
No additional elements are positively claimed.
This limitation is directed to processing (e.g., slicing or dividing data) known data in order to facilitate input feature significance identification based on batches of prediction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
generating, using the sliced set of scoring payload data, a correlation coefficient matrix for each respective input feature within the set of input features of the machine learning model for each batch in the predefined number of batches based on input of each particular input feature into the machine learning model and a corresponding output from the machine learning model for each particular input feature indicating all combinations of input features and corresponding machine learning model outputs per batch;
This limitation includes the step(s) of: generating, using the sliced set of scoring payload data, a correlation coefficient matrix for each respective input feature within the set of input features of the machine learning model for each batch in the predefined number of batches based on input of each particular input feature into the machine learning model and a corresponding output from the machine learning model for each particular input feature indicating all combinations of input features and corresponding machine learning model outputs per batch. 
No additional elements are positively claimed.
This limitation is directed to processing (e.g., generating a matrix) known data in order to facilitate input feature significance identification based on batches of prediction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
extracting a correlation coefficient value from the correlation coefficient matrix for each particular input feature and the corresponding output from the machine learning model per batch;
This limitation includes the step(s) of: extracting a correlation coefficient value from the correlation coefficient matrix for each particular input feature and the corresponding output from the machine learning model per batch. 
No additional elements are positively claimed.
This limitation is directed to processing (e.g., extracting a value from the matrix) known data in order to facilitate input feature significance identification based on batches of prediction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
identifying a set of significant input features having a corresponding correlation coefficient value greater than or equal to a predefined correlation coefficient threshold level per batch; and
This limitation includes the step(s) of: identifying a set of significant input features having a corresponding correlation coefficient value greater than or equal to a predefined correlation coefficient threshold level per batch. 
No additional elements are positively claimed.
This limitation is directed to processing (e.g., identifying information) known data in order to facilitate input feature significance identification based on batches of prediction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
performing a set of action steps automatically regarding the set of significant input features per batch.
This limitation includes the step(s) of: performing a set of action steps automatically regarding the set of significant input features per batch.  
No additional elements are positively claimed.
This limitation is directed to processing (e.g., performing a set of steps with the data) known data in order to facilitate input feature significance identification based on batches of prediction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.

As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. As demonstrated above, there are NO additional elements that relate to computing components. As such the Office must interpret the claimed features as merely a listing of abstract mental steps. The system claim (claim 10) and computer readable medium claim (claim 15) recite the most basic of computer elements such as a processor and storage device. However, these additional elements relate to computing components which are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process data. 
Independent system claim 10 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-9, 11-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims slicing a set of data, generating a matrix, extracting a value from the matrix, identifying data, and performing a set of action steps. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing input feature significance identification based on batches of prediction. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  


Claim Rejections - 35 USC § 101 – electromagnetic signals per se
Claims 15-20 are further rejected under 35 USC §101 as being directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims may be directed to electromagnetic signals per se.  Claim 15 is directed to a “computer program product for identifying input feature significance for a machine learning model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method of:…”. Claim 15 could be interpreted as an electromagnetic signal being communicated through a hardwired or a wireless communication connection.  Therefore, since such signals do not fall within any of the four recognized categories of patent eligible subject matter, Claims 15-20 are rejected as being directed to non-statutory subject matter, i.e. electromagnetic signals per se.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” should remedy this 101 issue.  For example, amending to state a “non-transitory computer computer program product for identifying input feature significance for a machine learning model, the non-transitory computer computer program product comprising a non-transitory computer computer readable storage medium….” should fix this 101 issue.

Applicant Expressly Excludes ‘electromagnetic signals per se’
Applicant expressly excludes all transitory signals. See Applicant’s Specification (PGPub. 2022/0067578 [0008 - A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.).

No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. 2022/0019911 [0065] The interpretability model 335, at each level of the hierarchical structure, can be an attention model that can provide a prediction score for each partition. Depending on whether the partitions are generated using classification or regression techniques, the interpretability model 335 can generate a score for each partition of grouped features. The prediction score of a partition (i.e., group of features) can be interpreted as a quantified influence of that partition on the final prediction result 130 without consideration of the other features in the input data. The interpretability model 335 can generate an overall score of the prediction result 130 based on a weighted approach, where each of the partitions (and sub-partitions) are weighted and all the weighted scores are used to calculate the overall score. The weight applied to the partitions can be based on different factors and is a non-negative value for each of the partitions. In some examples, the sum of the different weights used for the different partitions equal one. In some example, the contribution of a given partition of features to the overall prediction result 130 is its weight multiplied by its score.
Dominguez et al. 2015/0161913 Claim 3. The method of claim 1, wherein a plurality of features is divided into a plurality of different scoring levels with each scoring level having a respective threshold and a group of features of the plurality of features in a scoring level is unlocked when the score is above the respective threshold. Claim 14. The computer-readable storage device of claim 12, wherein a plurality of features is divided into a plurality of different scoring levels with each scoring level having a respective threshold and a group of features of the plurality of features in a scoring level is unlocked when the score is above the respective threshold.
Quatieri et al. 2017/0354363 [0093] FIG. 6A shows a schematic diagram of an example system 200. System 200 operated to generate a correlation matrix, which included correlation coefficients between the features of the phones and a condition of interest. In the example shown in FIG. 6A, the correlation matrix was generated from speech. A series of speech recordings was used during training, each consisting of a speech waveform and an associated HAMD score. System 200 included an automatic phone recognizer 202, an individual phone duration calculation unit 204, and a correlator 206. Automatic phone recognizer 202 took each input speech waveform and outputed a stream of symbols representing phones, as well as their start and end times. Individual phone duration calculation unit 204 took an input stream of phone symbols, phone start times, and phone end times. It outputted a stream of durations. Duration was calculated for each phone as the phone end time minus the phone start time. For each different phone symbol, a mean duration was calculated by averaging all of the durations for that phone type. Correlator 206 takes as input a series of mean phone durations for each waveform as well as the HAMD score for each waveform. Correlation coefficients were calculated, relating HAMD score to each of the phone durations, for example. The output was a matrix of correlation coefficients, or a matrix of weighting coefficients that described values, derived from the correlation coefficients, by which to combine mean phone durations.
Satonaga et al. 2010/0235140 [0067] After a correlation coefficient between the feature values for each period for each coil is calculated, the analysis data extraction section 104 deletes one sequence of the feature value for each coil among the group of the sequence of feature values having a correlation coefficient exceeding a threshold value set up in advance (step S5). For example, when the correlation coefficient between the sequence of feature values of the period m and the sequence of feature values of the period n is greater than or equal to a threshold value set up in advance, the sequence of feature values of the period m or the period n is deleted. At that time, which sequence of feature values among those of the period m and the period n is to be deleted may be determined arbitrarily. For example, it may be set up in advance that the sequence of feature values of the period having the smaller (or greater) number between the two sequences should be deleted. Alternatively, a sequence to be deleted may be determined at random from the two sequences. Here, the threshold value at step S5 is set up, for example, between 0.8 and 0.9. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682